 



EXHIBIT 10.1
EXECUTION COPY
TRANSITION SERVICES AGREEMENT
          TRANSITION SERVICES AGREEMENT (this “Agreement”), dated June 16, 2006,
among Crisa Libbey S.A. de C.V., a Mexican Sociedad Anónima de Capital Variable
(“Crisa Libbey”), Vitrocrisa Holding, S. de R.L. de C.V., a Mexican Sociedad de
Responsabilidad Limitada de Capital Variable (“VC Holding”), Vitrocrisa S. de
R.L. de C.V., a Mexican Sociedad de Responsabilidad Limitada de Capital Variable
(“Vitrocrisa”), Vitrocrisa Comercial, S. de R.L. de C.V., a Mexican Sociedad de
Responsabilidad Limitada de Capital Variable (“VC Comercial”), Crisa Industrial,
L.L.C., a Delaware limited liability company (“Crisa Industrial” and,
collectively with Crisa Libbey, VC Holding, Vitrocrisa and VC Comercial, the
“Acquired Companies” or the “Recipient”) and Vitro Corporativo, S.A. de C.V., a
Mexican Sociedad Anónima de Capital Variable (“Vitro”). Each of Vitro and the
Recipient is referred to sometimes in this Agreement as a “Party,” and Vitro and
the Recipient are referred to collectively in this Agreement as the “Parties.”
          Unless otherwise defined herein, all capitalized terms have the
meanings set forth in the Purchase Agreement (as defined below).
          WHEREAS, Vitro, S.A. de C.V., Crisa Corporation, a Delaware
corporation (together with Vitro, “Sellers”), the Acquired Companies, Libbey
Mexico, S. de R.L. de C.V., a Mexican Sociedad de Responsibilidad Limitada de
Capital Variable (“Libbey Mexico”), Libbey Europe B.V., a limited liability
company (besloten vennotschap met beperkte aansprakelijkheid) organized under
the laws of the Netherlands (“Libbey Europe”) and LGA3 Corp., a Delaware
corporation (“LGA3” and, together with Libbey Europe and Libbey Mexico,
“Purchasers”) have entered into that certain Purchase Agreement, dated as of
April 2, 2006, as amended on or prior to the date hereof (as amended, the
“Purchase Agreement”), pursuant to which Sellers have agreed to sell to
Purchasers, and Purchasers have agreed to buy from Sellers, all right, title and
interest of Sellers in and to the Acquired Companies and certain related assets;
and
          WHEREAS, the Purchase Agreement contemplates, from and after the
Closing, that the Vitro Entities shall provide, or shall cause to be provided,
certain transition services to the Acquired Companies.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements and covenants set forth in this Agreement and the Purchase Agreement,
and intending to be legally bound, the Parties agree as follows:
     1. Transition Services. Vitro shall provide, or use commercially reasonable
efforts to cause to be provided by its vendors (as specified on Exhibit A), to
the Recipient the services set forth on Exhibit A attached hereto and
incorporated herein by reference (each a “Transition Service” and, collectively,
the “Transition Services”) for the Term in accordance with this Agreement.
Subject to the terms of the Purchase Agreement, Vitro shall perform, or, where
set forth on Exhibit A, use commercially reasonable efforts to cause to be
performed by its vendors, all services necessary for the performance of the
Transition Services. For a period of three years from the Closing Date or such
other shorter period as the Acquired Companies or Purchasers may indicate, Vitro
shall cause the General Manager to allocate 80% of his time to the provision and
performance of Transition Services and other such duties as the Acquired
Companies, Purchasers or any of their Affiliates may determine pursuant to the
terms and conditions set forth on Exhibit 1.01-I of the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     2. Standard of Performance.
In all material respects, Vitro shall use, and shall use commercially reasonable
efforts to cause its vendors to use, the same degree of diligence as Vitro or
its vendor, as applicable, exercised in providing services to the Recipient
during the 12-month period prior to the date hereof. The Transition Services
shall be of the type and quality, and shall be provided at staffing levels and
with timeliness, provided to the Acquired Companies during the 12-month period
prior to the date hereof, provided that: (a) to the extent a Transition Service
was not provided to the Recipient during the 12-month period prior to the date
hereof, the Transition Service shall be of the type and quality, and shall be
provided at staffing levels and with timeliness, consistent with the provision
of similar services to Vitro or its Affiliates during the 12-month period prior
to the date hereof; (b) in no event shall the staffing levels and timeliness
with which the Transition Services are provided to the Recipient be less than
those with which Vitro or its affiliates provide similar services to the
Excluded Business; and (c) except as set forth in clauses (a) and (b), in no
event shall the type and quality of Transition Services, or staffing levels and
timeliness with which they are provided, be required to be provided in a manner
materially greater than such services were provided during the 12-month period
prior to the date hereof. Vitro, in the performance of the Transition Services
and other obligations hereunder, shall comply with Laws applicable to the
Transition Services performed by Vitro, and shall use commercially reasonable
efforts to enforce the terms and conditions of its or its Affiliate’s contracts
with vendors that relate to the Transition Services hereunder.
     3. Fees & Expenses.

  (a)   Vitro shall sell, and the Recipient shall purchase, the Transition
Services provided by Vitro or caused to be provided by Vitro pursuant to this
Agreement at the prices set forth on Exhibit A, which prices represent, except
as noted under such Exhibit, Vitro’s fiscal year 2005 actual charges in Mexican
Pesos to the Acquired Companies for each Transition Service (the “2005 Vitro
Charges”), plus any applicable value added tax (the “VAT”). Vitro shall submit
on a monthly basis a single consolidated invoice to Vitrocrisa describing with
reasonable particularity the Transition Services provided by Vitro and the fees
and applicable VAT due therefor. Invoices for Transition Services provided by
Vitro vendors, with reasonably available supporting detail as to the charges,
shall be submitted by Vitro together with such consolidated invoice, or directly
by such vendors, at the option of Vitro. All amounts payable under this
Agreement for each month during the term shall be due and payable within 45 days
of the date of invoice issued hereunder. Except as noted in Exhibit A, all
invoices will be denominated, and payment will be made, in Mexican Pesos. Any
invoice denominated in US$ dollars shall be translated to Mexican Pesos at the
exchange rate published by Banco de Mexico in the Official Gazette (Diario
Oficial de la Federación) as of the last Business Day prior to the date of
payment for the month in question. All invoices will clearly identify the
“pass-through” amounts due by Vitro to third-party providers of goods or
services and such amounts shall be passed-through to Vitrocrisa without mark-up
or margin of any kind. Notwithstanding the foregoing, until the earlier of the
third anniversary of the date hereof or the date on which the General Manager’s
services are no longer required by or otherwise made available to the Acquired
Companies as contemplated hereby, the amount payable by the Acquired

2



--------------------------------------------------------------------------------



 



      Companies to Vitro as total compensation for the General Manager’s
services shall be equal to US $41,666.66 per month, translated to Mexican pesos
at the exchange rate published by Banco de México in the Official Gazette
(Diario Oficial de la Federación) for the date of the invoice for the month in
question. In addition to the foregoing, the Acquired Companies shall be
responsible for and pay all travel, entertainment and other expenses incurred by
the General Manager in connection with his services to the Acquired Companies
hereunder or to such other duties as Recipient, Purchasers, or the Acquired
Companies may determine. If any amount payable by Recipient under this Agreement
is not paid when due, Recipient shall pay interest on such past due amount,
accruing commencing on the date such amount is due until such amount is paid, at
an annual rate equal to TIIE (Tasa Interbancaria de Equilibrio) multiplied by
1.5 (if such amount is due in Mexican pesos) or 30-day LIBOR plus 4.00% (if such
amount is due in U.S. dollars).     (b)   Fee Adjustments.

                    (i) With respect to any Transition Service other than the
General Manager’s services, after the second anniversary of the date hereof,
Vitro may prospectively and proportionally adjust the amount charged by Vitro
with respect to such Transition Service to account for increases in the actual
cost incurred by Vitro for materials, services and labor costs in connection
with the Transition Service, provided, that in no event shall the amount of any
such proportionate annual increase with respect to the Transition Service in
question exceed the proportionate amount of any direct cost increases incurred
by Vitro since year-end 2005 relating to such Transition Service.
                    (ii) If requested by the Recipient, or by Vitrocrisa on
behalf of the Recipient, Vitro shall provide the Recipient, or Vitrocrisa on
behalf of the Recipient, but subject to and limited by any confidentiality
agreements with vendors, if applicable, with reasonable access to Vitro’s bills
of material or services costs and evidence of increased labor costs necessary to
enable the Recipient to verify any such increase. Any adjustment pursuant to
this paragraph shall be reflected in an amendment to Exhibit A, provided to the
Recipient contemporaneously with the invoice reflecting any such adjustment.

  (c)   With respect to any Transition Service other than the General Manager’s
services, after the third anniversary of the date hereof, the Parties will
negotiate the terms upon which the Transition Services could be continued, if
any, and without obligation of any of the Parties to enter into a new transition
services agreement, or to extend the terms of this Agreement.     (d)   The
Recipient will reimburse, to the extent not incurred in the 2005 Vitro Charges,
Vitro for all reasonable, extraordinary, out-of-pocket travel, lodging, food and
other similar expenses in connection with the Transition Services furnished. The
Recipient will reimburse Vitro vendors for all reasonable, extraordinary,
out-of-pocket travel, lodging, food and other similar expenses incurred by such
vendors in connection with the Transition Services furnished.

3



--------------------------------------------------------------------------------



 



  (e)   Any Taxes or other governmental charges (not including those based upon
income) which may now or later be imposed upon the sale or use of the Transition
Services provided pursuant to this Agreement shall be paid by the Recipient.    
(f)   The Parties acknowledge that the General Manager shall be an employee of
Vitro or an Affiliate thereof. Vitro shall be responsible for and pay to the
General Manager all compensation and other consideration payable to the General
Manager during the term hereof, and Vitro shall indemnify and hold Purchasers
and the Acquired Companies harmless from and against any Loss arising therefrom
or related thereto. In furtherance of the foregoing, during the term hereof,
Recipients agree to provide Vitro (i) reports of the Acquired Companies as a
whole for EBITDA, working capital and capital expenditures as may be reasonably
requested by Vitro, and (ii) such additional financial information regarding the
Acquired Companies as Vitro and the Recipient mutually agree, in their
reasonable discretion, is necessary and appropriate for Vitro to determine the
compensation and other consideration payable to the General Manager. Vitro shall
have responsibility for deducting and withholding any amounts required to be
deducted and withheld from payments made to the General Manager under applicable
Tax Law, and shall promptly remit any such amounts to the appropriate
Governmental Authorities. Vitro shall indemnify and hold Purchasers and the
Acquired Companies harmless from any Losses arising out of any assertion by any
Governmental Authority or any other third Party that during the term hereof
Purchasers or the Acquired Companies (i) improperly failed to withhold any Taxes
from the payments made to the General Manager, (ii) improperly failed to pay the
General Manager any wages, benefits or severance, or (iii) are the employer of
the General Manager.     (g)   Until the second anniversary of the date hereof,
the Acquired Companies shall receive a credit in the amount of US $52,083.33
each month against the Transition Services Fees (as defined below) payable by
any of the Acquired Companies for the Transition Services provided under
(i) this Agreement; (ii) the Agreement between Desarrollo Personal y Familiar,
A.C. and Vitrocrisa with respect to “Vitro Club” and “El Manzano”; (iii) the
Agreement between Compañía Vidriera, S.A. de C.V and VC Comercial with respect
to the weighbridge (industrial scale) owned by Compañía Vidriera, S.A. de C.V
and located within Vidriera Monterrey; (iv) the Agreement between Compañía
Vidriera, S.A. de C.V. and VC Comercial with respect to an electrical substation
(but limited to the “Fixed Fee” under the electrical substation contract); and
(v) the Medical Services Agreement between Clínica Vitro, A.C. and Vitrocrisa.
The fees payable by any of the Acquired Companies pursuant to the agreements
listed in the preceding sentence are referred to in this Agreement as the
“Transition Services Fees”. For purposes of applying all or any portion of the
Credit against any Transition Services Fees that are payable by any of the
Acquired Companies in Mexican pesos, the applicable portion of the Credit shall
be determined by reference to the U.S. dollar / Mexican peso exchange rate
published by Banco de México in the Official Gazette (Diario Oficial de la
Federación) for the date of the invoices in question. If

4



--------------------------------------------------------------------------------



 



      the Transition Services Fees in any given month are not at least equal to
the applicable monthly credit, the Acquired Companies may accrue and carry
forward 100% of the unutilized portion of such credit to any subsequent month
until the Acquired Companies shall have received the full benefit of all such
monthly credits, but in no event after the 24th month after the date of this
agreement. Notwithstanding the foregoing, the Transition Services Fees shall not
include, and the credit contemplated by this Section 3(g) shall not apply to,
any fees, charges, expenses or costs related to any approved Migration Plan
hereunder or Transition Services provided by Vitro vendors or with respect to
goods or services provided by, or any pass through amounts payable to, third
party suppliers or vendors     (h)   With respect to amounts payable under this
Agreement, the Recipient shall be entitled to exercise any rights of set-off
granted to Purchasers in accordance with and subject to the terms of
Section 9.06(b) of the Purchase Agreement.

     4. Further Assurances. Each Party agrees that it will take such actions,
provide such information and execute and deliver such further instruments and
documents as may be necessary to ensure and evidence the intent of this
Agreement.
     5. Term and Termination.

  (a)   The term of this Agreement shall commence on the date hereof and shall
expire on the third anniversary of the date of this Agreement (the “Initial
Term”). Certain services shall be provided for such shorter period of time as
set forth in Column 2 of Exhibit A. Should the Recipient desire to extend the
time period for any Transition Service beyond the Initial Term (or, with respect
to Transition Services to be provided for a shorter period, if Recipient desires
to extend the time period for such services beyond the shorter period provided
in Exhibit A), it shall provide at least 30 days prior written notice of such
request to Vitro (the Initial Term and any extension period are referred to as
the “Term”); provided, however Vitro shall not be obligated to agree to any
extension. The Recipient may terminate any Transition Service as contemplated in
paragraph (c) below. Upon termination of any Transition Service, the portion of
the monthly fees payable by the Recipient after such termination shall be
reduced to the extent of fees attributable to the terminated Transition Service.
    (b)   If Vitro determines at any time that it will no longer provide, or
that it will materially alter or reduce, any services provided (whether provided
by Vitro, any of its Affiliates, or by any third party vendors) to any of its
Affiliates of substantially the same kind, level and nature as any of the
Transition Services Vitro is obligated to provide to the Recipient pursuant to
this Agreement, Vitro will provide Vitrocrisa, on behalf of the Recipient, with
written notice specifying (i) the Transition Services to be discontinued,
altered or reduced and (ii) the final date upon which such Transition Services
will be provided to the Recipient, which date will be not less than 90 days
after the date of such notice is received by Vitrocrisa. Upon notice from Vitro
to the Recipient regarding the

5



--------------------------------------------------------------------------------



 



      discontinuance, alteration or reduction of any Transition Service, Vitro
and the Recipient shall use commercially reasonable efforts to establish a
Migration Plan (as defined below) with respect to such Transition Service.    
(c)   Provided that the Transition Services Vitro is obligated to provide to the
Recipient pursuant to this Agreement are not discontinued, materially altered or
reduced (except as otherwise provided and permitted pursuant to Section 5(b)
above), Vitro, at its sole discretion, may change or substitute any third party
vendor currently providing goods or services under, or change the terms and
conditions of, any Shared Contract without the authorization of the Recipient.
Vitro shall inform the Recipient as soon as practicable of any new terms and
conditions negotiated. To the extent this subparagraph (c) conflicts with the
Section 5.08 of the Purchase Agreement, the terms of the Purchase Agreement
shall control.     (d)   The Recipient may, for convenience, and for any reason
and without any penalty or Liability whatsoever except as provided below,
terminate this Agreement, or remove from Exhibit A any Transition Service
subject to this Agreement, by giving Vitro not less than 30 days written notice
specifying (i) either the termination of this Agreement or the Transition
Service(s) to be removed from Exhibit A and, therefore, to be no longer subject
to this Agreement; and (ii) the effective date of such termination or removal of
Transition Service(s). The Recipient shall be responsible for and pay all early
termination penalties, fees and similar payments or Liabilities payable to any
Vitro third party vendors, if any, arising solely as a result of any early
termination by Recipient pursuant hereto, or its proportionate share of all such
early termination penalties, fees, and similar payments or Liabilities, if
Vitro, at its discretion and for its own convenience (subject to subparagraph
(b), above), decides to simultaneously with Recipient, terminate its obligations
under the relevant contract. The Parties shall cooperate in good faith to
minimize any termination fees associated with any termination of the a
Transition Service provided by any Vitro third party vendor. Vitro shall notify
Recipient, within 5 Business Days of Vitro’s receipt, of any early termination
notification provided by any Vitro third party vendors to Vitro. In addition,
Recipient acknowledges and agrees that the early termination of certain
Transition Services may adversely impact or result in the early termination of
other related Transition Services as reasonably determined by Vitro (for
example, the termination of IT Services would require the termination of payroll
services).     (e)   The Recipient may terminate this Agreement upon 30 days
prior written notice to Vitro if Vitro is in material breach of this Agreement
unless Vitro, within such 30 day period, remedies such breach or, in the case of
a material breach which cannot be reasonably remedied within such period,
initiates action which can reasonably be expected to result in curing such
breach within a reasonable period of time. If such breach is cured in the period
specified above and, subsequently, Vitro breaches this Agreement in the same
manner, the Recipient may terminate this Agreement upon 30 days prior written
notice to Vitro, and Vitro shall not have any further opportunity to cure. Vitro
may suspend performance of

6



--------------------------------------------------------------------------------



 



      all or any portion of the Transition Services upon 30 days prior written
notice if Recipient fails to pay when due any undisputed amounts to Vitro or to
third party vendors on a direct or pass through payment basis, unless the
Recipient within such 30 day period cures such payment default; provided,
however, that after any such suspension of the provision hereunder of the
Transition Services by Vitro in accordance the foregoing the Recipient may, upon
payment to Vitro of the necessary past due amount (including payment of the
Transition Services fees accrued during the suspension period), reinstate the
provision by Vitro of the Transition Services under this Agreement. In addition
to the foregoing right to suspend the Transition Services and the right to
receive interest on past due payments as provided in Section 3(a), Vitro may
terminate this Agreement upon 30 days prior written notice to Recipient (without
any opportunity or right of Recipient to cure), if three (3) or more times
during the Term Recipient fails to pay any undisputed amounts payable to Vitro
or to any third party vendors on a direct or pass through payment basis more
than 30 days after the date such payments are due. This Agreement may not be
terminated by Vitro for any other reason and shall continue in full force and
effect notwithstanding any breach of this Agreement by the Recipient (other than
as provided in the preceding sentence), and Vitro’s remedies in the event of any
such other breach of this Agreement by the Recipient shall be limited to claims
for monetary damages or for injunctive or other legal or equitable relief to
prevent any continuation or recurrence of any breach of this Agreement.
Recipient acknowledges and agrees that with respect to any Transition Services
provided by any Vitro vendors, the failure of Recipient to pay the fees for such
services when due may result in the suspension or termination of such services
by such vendors without any liability of Vitro therefor.     (f)   Upon the
expiration or termination of this Agreement for any reason, each of Vitro, on
the one hand, and the Recipient, on the other hand, shall return or destroy, or
cause to be returned or destroyed, any and all Confidential Information (as
defined below) of the other Party in its possession or control and, upon
request, provide written certification of compliance with this obligation to the
other Party.     (g)   With respect to the Transition Services provided by the
General Manager, if Vitro determines that Cause exists for the termination of
the General Manager it shall notify Vitrocrisa in writing, and Vitro shall, no
earlier than 30 days after the date of such notice, have the right to terminate
the General Manager’s employment for Cause. If at any time Vitrocrisa determines
that it no longer requires the services of the General Manager, then it shall
notify Vitro of such election, and within the 60 day period following such
notice Vitro shall amend the General Manager’s employment agreement so that 0%
of his duties are allocated to Transition Services or other such duties as the
Acquired Companies, Purchasers or any of their Affiliates may have determined.
If during or upon the expiration of the Term (x) Vitro terminates the General
Manager in connection with his decision to accept an offer of employment with
any of the Acquired Companies, Purchasers or their Affiliates, or (y) any of the
Acquired Companies, Purchasers or their Affiliates were to notify Vitro

7



--------------------------------------------------------------------------------



 



      that the General Manager’s services are no longer required and Vitro were
to terminate the General Manager’s employment, in each case for any reason other
than for Cause, then, upon termination of the General Manager’s employment with
Vitro, Vitro shall pay the General Manager an amount equal to the lump sum
retirement benefit to which he will then be entitled under his current
retirement plan at age 60, to the extent that such benefit shall not already
have been paid in connection with his termination of employment with the
Acquired Companies or otherwise, with such amount being actuarially reduced to
the date on which such payment is made and without duplication, all other
benefits due by Law or Contract to the General Manager. In the event of
termination under clause (x) or (y) above, then the Acquired Companies shall pay
to Vitro an amount equal to 50% of the aggregate severance required by Law to be
payable to the General Manager in connection with the termination of his
employment with Vitro (with the Acquired Companies’ portion thereof not to
exceed US $500,000). If the General Manager terminates his employment for Good
Reason, Vitro shall indemnify and hold the Acquired Companies and Purchasers
harmless from and against any Loss suffered or incurred by the Acquired
Companies and Purchasers resulting or arising from such termination for Good
Reason. If the General Manager ceases to be employed by Vitro for any reason
other than that set forth in clause (x) of this paragraph, Vitro shall use
commercially reasonable efforts (but shall not be required to expend any funds)
to assist the Acquired Companies in identifying and recruiting a replacement and
Vitro shall have no further Liability or obligation hereunder with respect to
the General Manager or his replacement. The obligations of the Acquired
Companies to pay compensation for the General Manager’s services under Section
3(a) shall end upon the termination of the General Manager’s employment or
amendment of the General Manager’s employment agreement so that 0% of his duties
are allocated to Transition Services or other such duties as the Acquired
Companies, Purchasers or any of their Affiliates may have determined.     (h)  
If the aggregate monthly fees payable for the “Vitro IT Services” identified
under “Application Support” (in each case as identified in Annex A to Exhibit A)
(the “Monthly IT Fees”) are reduced to $226,323.21 Mexican pesos (the “Vitro IT
Threshold”) as a result of a reduction in the number of users, then upon Vitro’s
request, the Parties will negotiate in good faith appropriate adjustments to the
Vitro IT Fees to ensure that the ongoing Vitro IT Fees will be sufficient for
Vitro to be able to continue to cover its costs associated with the provision of
the Vitro IT Services; provided, however, that Vitro shall be under no
obligation to accept an adjustment to Vitro IT Fees below the Vitro IT Threshold
for the Vitro IT Services. Further, if at anytime, the Recipient reasonably
demonstrates that the Vitro IT Services specified in Exhibit A as “Management
and Administration” could be provided by a third party on substantially the same
terms and conditions as provided herein but for less fees than those payable
hereunder, then, upon providing reasonable evidence of the foregoing to Vitro,
Vitro shall adjust prospectively its fees hereunder to match the third party
quotation.

8



--------------------------------------------------------------------------------



 



     6. Contact Persons. Each Party shall promptly appoint a management level
person or persons (who may be employed by an Affiliate of such Party) for the
purpose of coordinating the provision of Transition Services to the Recipient
(the “Contact Persons”) under this Agreement. The Contact Persons shall resolve
issues that may arise under this Agreement by: (a) coordinating management team
meetings (in person or by phone) on an expedited basis to decide on an
appropriate resolution or plan of resolution of the issue; (b) implementing, on
a timely basis, such mutually agreed upon plan or resolution; and (c) taking any
other steps necessary in the Contact Persons’ reasonable judgment to resolve the
issue. The initial Contact Persons for each Party are set forth on Exhibit B.
     7. Migration From Certain Transition Services.

  (a)   The Recipient agrees that, not later than 90 days prior to the initial
expiration date of each Transition Service, as set forth in Column 2 of
Exhibit A, it shall cause the Acquired Companies to provide to Vitro for its
review and approval, a written plan to transfer or otherwise replace such
Transition Services as continue to be provided as of that date pursuant to this
Agreement (each a “Migration Plan”). The respective Contact Persons shall meet
to review the Migration Plan, which shall include, as applicable, phases of
implementation, milestones, the requested Vitro involvement and expected costs,
including the per hour rate for the use of Vitro personnel service for
inter-dependency issues, data migration issues, and contingencies. The approval
by Vitro of the Migration Plan will not be unreasonably withheld, and Vitro will
make counterproposals if the schedule in or other provisions of any proposed
Migration Plan cannot be commercially reasonably met by Vitro based on existing
Vitro resources and commitments. Reasonable out-of-pocket expenses incurred by
Vitro in connection with the implementation of any Migration Plan, including for
the avoidance of doubt payments to Vitro vendors for services and consents or
approvals directly required to implement the Migration Plan and the payment of
salaries and fringe benefits only to the extent required by Law (“Minimum
Benefits”) for Vitro employees who work on such Migration Plan, shall be set-out
initially as a per hour rate and reimbursed by the Recipient, or any Purchaser
or Acquired Company on behalf of the Recipient. Subject to the agreement by
Vitro with such Migration Plan as set forth above, Vitro shall prior to the
expiration of any Transition Service, take all commercially reasonable steps
necessary to assist in the implementation of such Migration Plan related to each
such Transition Service. The Parties agree that Vitro personnel are required for
the Migration Plan only as a result of Vitro’s specific knowledge and experience
as former provider of services to, and corporate affiliation with, the Acquired
Companies. Therefore, Vitro’s (and its personnel’s) involvement in the Migration
Plan shall be primarily limited to the migration activities that only Vitro
personnel can perform as a result of past services provided by Vitro and Vitro’s
prior affiliation with the Acquired Companies. For the avoidance of doubt, the
Parties agree that Vitro shall not be obligated to provide Migration Services
which are general in nature and for which there is a market of third party
contractors who can provide such services without requiring the specific
knowledge possessed by Vitro in any material respect.

9



--------------------------------------------------------------------------------



 



  (b)   With respect to any software that is subject to the Vitro Software
License Agreement (the “SLA”), upon Recipient’s request at any time during the
term of this Agreement, Vitro shall provide reasonable technical assistance to
Recipients with respect to the technical functionality, operating environment,
interfaces and data inputs and outputs of the Software so as to provide
Recipients’ technical staff with sufficient knowledge of such Applications,
without accessing the Source Code, to evaluate and understand such functionality
in sufficient detail for Recipient to develop and execute a Migration Plan for
such Software even if Vitro has not yet released to Recipients the Source Code
for such Applications. In the event that Recipients terminate any Transition
Services relating to Applications for which Vitro has not yet delivered Source
Code pursuant to the terms of the SLA, the Recipients shall pay to Vitro vendors
for direct services and pay the salaries and Minimum Benefits for Vitro
employees, as expressed as an hourly rate pursuant to subparagraph (a) of this
Section, for continued provision of technical support and maintenance of such
Applications, including patches, bug fixes, and Permitted Modifications as
required, until such time as the Source Code for such Application is delivered
by Vitro to Recipient and, at the request of Recipient, for a period of up to
six months thereafter. (For purposes of the foregoing, the terms Application,
Permitted Modification, Software, and Source Code shall have the meanings set
forth in the SLA.)

     8. Confidential Information.

  (a)   “Confidential Information” means (i) any financial information provided
to Vitro pursuant to Section 3(f), (ii) any information provided by Vitro
pursuant to Sections 11 or 12, and (iii) any and all information of any kind and
any format and medium that is not generally known to the public and that: (A) is
marked confidential, restricted or proprietary; or (B) under all of the
circumstances ought reasonably to be treated as confidential and/or proprietary.
Notwithstanding the foregoing, Confidential Information does not include
information that: (a) is, as of the time of its disclosure, or thereafter
becomes, part of the public domain through a source other than the receiving
Party; or (b) was known to the receiving Party as of the time of its disclosure
except for Confidential Information of any Party known by the other Party as of
the date of this Agreement, provided, however, that information related to the
Business that would be considered Confidential Information but for the fact that
Vitro and/or its Affiliates know such information as a result of their
affiliation with the Business prior to the date of this agreement and such
information is not otherwise used in connection with the Excluded Businesses
shall be considered Confidential Information of Recipient and the Acquired
Companies; or (c) the receiving Party is required, by Law or court order, to
disclose.     (b)   Each Party shall maintain in confidence all Confidential
Information of the other Parties. Further, no Party shall use the Confidential
Information of the other Parties for any purpose not directly related to this
Agreement.

10



--------------------------------------------------------------------------------



 



  (c)   The terms of this Section 8 will survive the expiration or earlier
termination of this Agreement for a period of five years from the date of such
expiration or termination.

     9. Indemnification.

  (a)   Vitro, at its sole cost and expense, shall indemnify and hold harmless
the Recipient, their Affiliates and their respective Representatives from any
and all Losses arising out of or resulting from any Actions brought by or on
behalf of any employees of Vitro or its Affiliates against the Recipient, their
Affiliates and their respective Representatives, claiming any benefits or other
rights available to such employees under Labor Laws related to this Agreement.
For the avoidance of doubt, all Losses arising out of or resulting from the
employment relationship of any Vitro Entity and its employees, including the
General Manager, will be the sole responsibility of Vitro, which shall be
considered the employer of such individuals. Notwithstanding the foregoing, the
parties agree that nothing in this paragraph shall limit the Acquired Companies’
payment obligations set forth in Section 5(g) of this Agreement.     (b)  
Recipient, at its sole cost and expense, shall indemnify and hold harmless
Vitro, its Affiliates and Representatives from any and all Losses arising out of
or resulting from any Actions brought by or on behalf of any employees of
Recipient, the Acquired Companies, or their Affiliates against the Vitro, its
Affiliates and their respective Representatives, claiming any benefits or other
rights available to such employees under Labor Laws related to this Agreement.
For the avoidance of doubt, all Losses arising out of or resulting from the
employment relationship of any Recipient, the Acquired Companies and their
employees, will be the sole responsibility of Recipient and the Acquired
Companies, which shall be considered the employer of such individuals.

     10. Information and Materials.
          (a) Except as otherwise expressly provided in this Agreement, the SLA,
or in the Purchase Agreement, as between Vitro and Recipient, the Recipient
shall own and retain all right, title and interest in and to any and all
Intellectual Property rights in and to data or Confidential Information of the
Recipient and all data, software, source and object code, specifications,
designs, processes, techniques, concepts, improvements, discoveries, and
inventions, including without limitation any modifications, improvements, or
derivative works thereof, created or provided by or for the Recipient in
connection with the performance of this Agreement by Vitro except for
Intellectual Property developed by Vitro for the primary benefit of the Excluded
Businesses (“Recipient Content”).
          (b) Except as otherwise expressly provided in this Agreement, the SLA,
or in the Purchase Agreement, to the extent that any Intellectual Property
rights arise out of the performance of this Agreement as between the Parties,
the Recipient will own all such Recipient Content and any deliverables created
in connection with such Transition Services (and such Recipient Content shall be
deemed to be a “work-made-for-hire”). Vitro hereby assigns, and shall cause its
third party vendors, agents or contractors to assign, all of their respective
right, title and

11



--------------------------------------------------------------------------------



 



interest in and to any such Recipient Content to the Recipient to effectuate the
allocation of such rights as provided in this subsection and such assignment
shall be deemed made upon the creation of such Intellectual Property rights
without need for further action of any Party. Vitro shall, at the Recipient’s
request and expense, assist the Recipient in obtaining, registering, and
recording Recipient Content rights as allocated hereunder. Such assistance shall
include execution of all documents reasonably required by the Recipient.
          (c) At any time during the Term, promptly at the Recipient’s written
request, (but in no event more than 20 days after the date of the request) Vitro
shall deliver to the Recipient a true and correct copy of any and all materials
or data owned by the Recipient and in the possession of Vitro, in such form and
format as are then being used by Vitro to perform the Transition Services.
          (d) Vitro represents and warrants that it has sufficient rights in any
third party materials, properties or Contracts to provide the Transition
Services as contemplated hereunder without payment of any fees or breach of any
Contract or violation of the right of third parties other than as specifically
stated in the Shared Contracts and agreed by the Parties to be the
responsibility of the Recipient. Subject to Sections 5(b), 5(c) and other
applicable provisions of this Agreement, Vitro shall maintain in effect during
the Term any such rights as are required to provide the Transition Services at
its own expense except as any such costs are incorporated into and are part of
the fees payable by the Recipient pursuant to Section 3 or other applicable
provisions of this Agreement.
     11. Audits and Inspections.
          (a) Performance Audit. Vitro will provide to Libbey Inc. (“Libbey”) or
the Recipient (or Vitrocrisa on the Recipient’s behalf), their internal and
external auditors (“Libbey’s auditors”), and such other Representatives as
Libbey or the Recipient may from time to time designate, reasonable access to
Vitro’s internal and external auditors (“Vitro’s auditors”) and other personnel
and data, and to any third-party (such as E.D.S.) rendering services to Vitro
for the benefit of the Acquired Companies (to the extent agreed by such
third-parties), for the purpose of enabling Libbey’s auditors, at the sole cost
and expense of Libbey or the Recipient, to perform audits, inspections and tests
of the effectiveness of Vitro’s logical and physical security and data
protection controls relating to the Transition Services, as more particularly
described in attached Exhibit C. Vitro’s obligation to provide such access to
Libbey or the Recipient (and Libbey’s auditors) is subject to the following:
       (i) Libbey, the Recipient and Libbey’s auditors shall be entitled only to
such access as is reasonably necessary in order for Libbey to (A) obtain the
unqualified opinion of Libbey’s external auditors in connection with the audit
of Libbey’s consolidated financial statements and/or internal controls (whether
such audit is required pursuant to applicable U.S. securities Laws or any
agreement to which Libbey or Libbey Glass Inc. is a party which requires that
such audit comply with such Laws) and (B) file such certifications of Libbey or
its executives as Libbey is required by applicable Laws to file with the U.S.
Securities and Exchange Commission with respect to Libbey’s financial statements
and internal controls;
       (ii) Vitro shall not be required to provide any proprietary or other
confidential information to Libbey’s auditors until such time as Vitro has
received from Libbey’s auditors an executed confidentiality agreement in
commercially reasonable form;

12



--------------------------------------------------------------------------------



 



       (iii) Prior to performing any independent audits, inspections or tests
pursuant to this Section 11, Libbey’s auditors shall consult with Vitro’s
auditors to determine whether Vitro’s auditors have performed such audits,
inspections and/or tests and, if so, the scope of such audits, inspections
and/or tests and results thereof. If (A) Vitro’s auditors have not performed
such audits, inspections and/or tests or (B) Libbey’s auditors are not, in the
exercise of their professional judgment, satisfied with the scope or results of
such audits, inspections or tests, Libbey’s auditors shall advise Vitro’s
auditors of any additional inspection or testing that Libbey’s auditors require,
and such inspection or testing shall be performed by Vitro’s auditors, at the
sole cost and expense of Libbey. If, after such additional inspection or
testing, Libbey’s auditors require access to Vitro’s personnel or to data or
records for purposes of the audits, inspections or testing contemplated by this
Section 11(a), then Vitro will, within a reasonable period of time after receipt
of written request from Libbey or Libbey’s auditors, furnish to Libbey’s
auditors access to such personnel, data or records at reasonable times during
normal working hours, without undue disruption to Vitro’s day-to-day operations,
and Libbey’s auditors will perform such inspections, audits or testing as
expeditiously as possible. Libbey agrees to provide Vitro copies of all reports
or results of such audits, inspections or tests upon request, and Libbey agrees
that all such reports or results are subject to the provisions of Section 8
above;
       (iv) Vitro shall not be obligated to provide to Libbey, the Recipient or
Libbey’s auditors any information or access (A) with respect to which Vitro owes
a contractual duty of confidentiality to an unrelated third party (provided,
however, that Vitro shall use commercially reasonable efforts to obtain such
third party’s consent to the disclosure of such information to Libbey’s auditors
solely for purposes of enabling Libbey’s auditors to issue the unqualified audit
opinion contemplated in this Section 11(a)) or (B) that relates to the business
and operations of other Vitro Entities and does not relate to the business of
the Acquired Companies; and
       (v) While on Vitro’s premises, Libbey’s auditors or other Representatives
shall adhere to Vitro’s corporate security and safety policies.
          (b) Cooperation with Audit. Subject to the conditions in paragraph
(a) above, Vitro shall assist the Libbey or the Recipient (or Vitrocrisa on the
Recipient’s behalf) and/or their representatives during the Term as is
reasonably required including, but not limited to, making available all books,
records, and documents relevant to such audit in Vitro’s or any of its
Affiliates’ possession. Vitro shall reasonably cooperate with Libbey or the
Recipient and/or their designees in connection with audit functions and with
regard to examinations by any Governmental Authority during the Term. Recipient
will reimburse Vitro for the reasonable costs and expenses incurred by it in
complying with this Section 11. Vitro agrees to use commercially reasonable
efforts to remedy any significant deficiency identified during the course of any
audit that the Libbey auditors identify as a significant deficiency with respect
to Libbey’s audited financial statements or internal controls.
          (c) Follow-Up Audits. If any audit conducted by Libbey, the Recipient
or Libbey’s auditors pursuant to this Section 11 reveals significant
deficiencies in connection with any audited items, Libbey or the Recipient (or
Vitrocrisa on the Recipient’s behalf) and Libbey’s auditors shall be entitled to
conduct follow-up audits during the Term not more often than twice during the
period ending December 31, 2006 and once every three months thereafter until
such time as such significant deficiencies are determined to have been
remediated and no additional significant deficiencies are identified.

13



--------------------------------------------------------------------------------



 



     12. Force Majeure.

  (a)   An event of “Force Majeure” shall mean an event or circumstance that
prevents, impacts or delays the affected Party from performing its obligations
under this Agreement if such event or circumstance is beyond the reasonable
control of and not due to the fault of the affected Party, including, without
limitation, acts of God (e.g., earthquake, flood, hurricane, tornado, and other
severe weather conditions); strikes or other labor disturbance; acts of third
parties, including suppliers and vendors; acts of a public enemy; civil or
military conflicts or commotions, unrest, or disturbance; and compliance with an
order of a governmental authority. The mere inability to meet a payment
obligation as a result of insufficient funds shall not constitute an event of
Force Majeure, but an inability to meet a payment obligation as a result of an
event or circumstance that results in the closure of financial institutions
generally or the closure of the Party’s financial institutions specifically and
that prevents or delays the transmission of funds to the other Party shall
constitute an event of Force Majeure.     (b)   If either Party is rendered
wholly or partly unable to perform its obligations under this Agreement because
of a Force Majeure event, that Party will be excused from whatever performance
is affected by the Force Majeure event to the extent so affected; provided,
that: (i) the non-performing Party, as soon as reasonably possible after knowing
of the occurrence of the Force Majeure event, gives the other Party written
notice describing the particulars of the occurrence; (ii) the suspension of
performance is of no greater scope and of no longer duration than is reasonably
required by the Force Majeure event; (iii) the non-performing Party uses
reasonable efforts to overcome or mitigate the effects of such occurrence; and
(iv) when the non-performing Party is able to resume performance of its
obligations hereunder, that Party shall give the other Party written notice to
that effect and shall promptly resume such performance.

     13. Miscellaneous.

  (a)   Access. Upon reasonable notice, and only to the extent reasonably
required for Vitro to perform the Transition Services, the Recipient shall
provide the Vitro personnel with access to the equipment, office space,
manufacturing facilities and telecommunications and computer equipment and
systems used in the Business. Access, if any, to the Recipient’s premises and/or
systems is granted solely to facilitate the provision of the Transition
Services. Access, if any, to the foregoing is limited to those specific premises
and/or systems, time periods and personnel as are agreed to by the Recipient,
which agreement shall not be unreasonably withheld. Use of any other of the
Recipient’s premises or systems is expressly prohibited. This prohibition
applies even when the premises or systems which Vitro are authorized to access
serve as a gateway to other premises or systems outside the scope of Vitro’s
authorization. In the event that access to the Recipient’s premises or system is
reasonably required to perform services and such access is denied, then Vitro
shall have no obligation to provide services to the extent it cannot perform

14



--------------------------------------------------------------------------------



 



      such services due to the denial of such access. When accessing the
Recipient’s premises or systems in connection herewith, the personnel accessing
such premises or systems shall comply with all policies and procedures
applicable to the use of such premises and systems including, but not limited
to, health, safety and security policies and procedures.     (b)   Relationship
of the Parties. It is expressly understood and agreed that in rendering the
Transition Services hereunder, Vitro is acting as independent contractor and
that this Agreement does not constitute any Party (or any Representative of a
Party) as an employee, agent or other representative of any other Party for any
purpose whatsoever. Notwithstanding Section 11.13 of the Purchase Agreement, no
Party has the right or authority to enter into any Contract, warranty, guarantee
or other undertaking in the name or for the account of any other Party, or to
assume or create any obligation or liability of any kind, expressed or implied,
on behalf of any other Party, or to bind any other Party in any manner
whatsoever, or to hold itself out as having any right, power or authority to
create any such obligation or liability on behalf of any other or to bind any
other Party in any manner whatsoever.     (c)   Nonwaiver. Failure to insist in
any instance upon strict performance of any provisions of this Agreement or to
enforce any right hereunder will not be construed as a waiver of any such
provision or any other provision of this Agreement or the relinquishment of any
such right or any other right but the same will continue in full force and
effect.     (d)   Headings. The headings used in this Agreement are intended for
convenience only. They are not a part of the written understanding between the
Parties, and they shall not affect the construction and interpretation of this
Agreement     (e)   Survival. The provisions of Sections 5(g) (Return of
Confidential Information upon Termination), 8 (Confidential Information), 9
(Indemnification), 10 (Information and Materials) and 13 (Miscellaneous) shall
survive any expiration or termination of this Agreement.     (f)   Incorporation
by Reference. The provisions of Sections 11.04 (Severability), 11.05 (Entire
Agreement), 11.06 (Assignment), 11.07 (Amendment), 11.08 (Waiver), 11.11
(Governing Law; Agent for Service of Process), 11.12 (Waiver of Jury Trial),
11.14 (Specific Performance) and 11.15 (Counterparts) of the Purchase Agreement
shall be incorporated into this Agreement, mutatis mutandis, as if references to
“this Agreement” in the Purchase Agreement were references to “this Agreement”
in this Agreement.

[remainder of page intentionally left blank; signatures appear on following
page(s)]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Acquired Companies and Vitro have caused this Agreement
to be executed as of the date first written above by their respective officers
thereunto duly authorized.

             
RECIPIENT:
  VITRO:
 
           
Crisa Libbey S.A. de C.V.
  Vitro Corporotivo, S.A. de C.V.
 
           
By:
  /s/ Roberto Rubio   By:   /s/ Roberto Colomé
 
         
 
  Name: Roberto Rubio
Title: Attorney-in-Fact     Name: Roberto Colomé
Title: Attorney-in-Fact
 
           
Vitrocrisa Holding, S. de R.L. de C.V.
 
 
   
 
           
By:
  /s/ Roberto Rubio        
 
           
 
  Name: Roberto Rubio
Title: Attorney-in-Fact        
 
           
Vitrocrisa S. de R.L. de C.V.
 
 
   
 
           
By:
  /s/ Roberto Rubio        
 
           
 
  Name:
Title: Attorney-in-Fact        
 
           
By:
  /s/ José Antonio Pérez        
 
           
 
  Name: José Antonio Pérez
Title: Attorney-in-Fact        
 
           
Vitrocrisa Comercial, S. de R.L. de C.V.,
 
 
   
 
           
By:
  /s/ Roberto Rubio        
 
           
 
  Name: Roberto Rubio
Title: Attorney-in-Fact        
 
           
By:
  /s/ José Antonio Pérez        
 
           
 
  Name: José Antonio Pérez
Title: Attorney-in-Fact        
 
           
Crisa Industrial, L.L.C.
 
 
   
 
           
By:
  /s/ Roberto Rubio        
 
           
 
  Name: Roberto Rubio
Title: Authorized Signatory        
 
           
By:
  /s/ José Antonio Pérez        
 
           
 
  Name: José Antonio Pérez
Title: Authorized Signatory        

[Signature Page to the Transition Services Agreement]

16